Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 3/1/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 10 and 16 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 3/1/2021, applicant has amended the following:
a) Claims 1, 7, 10, 14 and 16-20

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green; John, U.S. Published Application No. 20120042281 A1, Malcangio et al. (hereinafter “Malcangio”), U.S. Patent No. 10599786 B1.
Claim 1:
Green teaches A method comprising: receiving, , an indication of a first locale (Figure 6; e.g., drop down selection of Chinese language locale rendition, par. 36; In FIG. 6, the sixth screenshot of FIG. 5 has been selected for content comparison of the English and Chinese renditions.) and a second locale (Figure 7; e.g., drop down selection of German language locale rendition, par. 38; Thus, a quality assurance reviewer may easily change the right-side portion of the display from the Chinese screenshot 60 to the German screenshot 65, as indicated in FIG. 7. ) while an application is running on the first device and displaying a current view of the application; (e.g., application program running on a first computer system 100 of Figure 1A, while displaying current view of the application in multiple languages as shown in Figure 6 par. 34; Rather than relating to the Fusion program, FIG. 5 relates to screenshots available for a particular feature (Cluster Operations) of a different product shown in FIG. 3, the VPX program. Ten screenshots are shown as being available for this program feature (column 52). In the columns to the right of the ten screenshot identifications, it can be seen that there are four language 

rendering, by the application and based on the indication, a plurality of user interface (UI) screens comprising (i) a first UI screen, corresponding to the current view of an application, for the first locale, and (ii) a second UI screen, corresponding to the current view of the application, for the second locale; (e.g., rendering, by the application, side by side UI screens wherein each screen (i.e., first and second UI screen corresponds to the current view the application running on the first device based on the language locale selected as shown in Figures 6 and 7; par. 37; To facilitate content comparison, reference screenshot 58 and corresponding screenshot 60 are shown in a side-by-side relationship. Thus, the corresponding information within the two screenshots is generally aligned. Par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears by selecting the drop-down menu 64. Thus, a quality assurance reviewer may easily change the right-side portion of the display from the Chinese screenshot 60 to the German screenshot 65, as indicated in FIG. 7. As in 

generating a plurality of screenshots comprising a first screenshot and a second screenshot, wherein the first screenshot corresponds to the first UI screen, and the second screenshot corresponds to the second UI screen; (e.g., generating a plurality of screenshots comprising a first screen shot that corresponds to the left screen (i.e., first UI screen) and a second screen shot that corresponds to the right screen (i.e., second UI screen) of Figures 6 and 7 par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears by selecting the drop-down menu 64. Thus, a quality assurance reviewer may easily change the right-side portion of the display from the Chinese screenshot 60 to the German screenshot 65, as indicated in FIG. 7. As in FIG. 6, the German corresponding screenshot 65 as depicted in FIG. 7 is in a side-by-side relationship with the English reference screenshot 58.)


Green fails to expressly teach receiving, by a first device and from a second device, an indication of a first locale and a second locale,
and sending, by the first device, the plurality of screenshots to the second device. 

receiving, by a first device and from a second device, an indication of a first locale and a second locale, (e.g., receiving by a translation request from a user via client device 20 of Figure 4 and sending the translation request to another device (e.g., client instance device 102 of Figure 4 or third party service device of Figure 5) abstract; In accordance with the present approach, a translation request is received from a user via a client device, wherein the translation request is associated with an untranslated file and a target language. 
Col. 1 line 53; For example, the target language may be identified based on a location of the user, a locale sent along with a request for the documents, user input indicating a preferred language, and the like. In any case, the text and/or audio of the document may be output via a client instance to a third-party translation service along with the target language, and in some embodiments, the source language. 
Col. 9 line 22; In some embodiments, the target language 414 of the text data 406 may be identified based on a client device 102 that provided the user input 402. It should be noted that multiple target languages may be identified in certain embodiments. 
Col. 9 line 44; As discussed herein, it should be noted that multiple translated messages 418 may be outputted, and each of the multiple translated messages 418 may have a different language. 
Col. 9 line 48; In any case, as shown in the illustrated process 400, the client device 102 may output the text data 406, the source language 410, and the target language 414 to the third-party translation service.)
and sending, by the first device, the plurality of text based documents  to the second device. (e.g., sending translated text based document from the client instance device or third party service device to the client device that send the translated request col 1 line 63; In any case, the text and/or audio of the document may be output via a client instance to a third-party translation service along with the target language, and in some embodiments, the source language. Then, the client instance may receive a translated document from the third-party translation service, such as translated text and/or audio with a voice over and/or subtitles. In some embodiments, the translated document may be output to a reviewer tasked with verifying the quality of the translation. In any case, the present techniques may facilitate efficient translation of information, such as certain documents, files, communication between employees and/or customers, which may improve the performance of an enterprise. 
Col. 9 line 56; In general, the third-party translation service may be any suitable software that is capable of translating text
Col.9 line 65; In any case, the client instance 102 may output the text data 406, the source language 410, and the target language 414 to the requested third-party translation service. Subsequently, the client device 102 or other devices, may receive a translated message 418 based on the text data 406, the source language 410, and the target language 414 from the third-party translation service. 
Col. 10 line 1; Subsequently, the client device 102 or other devices, may receive a translated message 418 based on the text data 406, the source language 410, and the target language 414 from the third-party translation service. 


Examiner notes that the translated screenshot documents of Green are interchangeable with the translated text based documents of Malcangio.
In the analogous art of language translation and localization, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device that includes translation software for displaying screenshots based on a first and second locale as taught by Green to include a dynamic method of responding to a translation request for translated documents as taught by Malcangio to provide the benefit of easily facilitating communication between users of different locales. (see Malcangio; col. 3 line 39; The present approach is generally directed to techniques for translating dynamic text to facilitate communication between employees and/or customers as well as the dissemination of assets to the employees and/or customers. In certain embodiments, a user may utilize a translation feature that interfaces with an application and a translation service to translate dynamic text.) 

Claim 2 depends on claim 1:
As noted above, Green/Malcangio teaches wherein the second device comprises a web console, (e.g., client device of the user comprise an interface capable of browsing (e.g., web console) see Malcangio; col. 11 line 56; The cloud-
and wherein the indication is received by the second device from a user via the web console.  (e.g., indication of multiple target languages is received from client device of the user via interface capable of browsing (i.e., web console) see Malcangio; col. 7 line 64; Cloud provider infrastructures are generally configured to support a plurality of end-user devices, such as client device 20, concurrently, wherein each end-user device is in communication with the single client instance 102. 
Col. 9 line 22; In some embodiments, the target language 414 of the text data 406 may be identified based on a client device 102 that provided the user input 402. It should be noted that multiple target languages may be identified in certain embodiments. )


Claim 3 depends on claim 1:
further comprising: sending, by the first device and to the second device, a command to cause the plurality of screenshots to be displayed.  (e.g., output command from the client instance device or third party service device to cause the translated document (e.g., screenshots of Green) to be displayed by the client device see Malcangio; Col. 10 line 1; Subsequently, the client device 102 or other devices, may receive a translated message 418 based on the text data 406, the source language 410, and the target language 414 from the third-party translation service. 
Col. 10 line 6; In some embodiments, the client instance 102 may output the translated message 418 to a client device 20 where a user, such as a reviewer or other verifier, may verify the quality of the translated message 418.)


Claim 6 depends on claim 1:
As noted above, Green/Malcangio teaches wherein rendering the plurality of UI screens comprises: switching a current locale of the application from a default locale to the first locale; (e.g., allowing a user to select a current locale from a default locale by selecting drop down options Green; par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears by selecting the drop-down menu 64.) (e.g., changing default language to target language via user input see Malcangio; col. 9 line 16;That is, the user may have user settings that indicate a language preference, default language, country of residence, and the like. In some embodiments, the source language 410 may   Further, the process 400 includes identifying (e.g., process block 412) a target language 414 of the text data 406. In some embodiments, the target language 414 of the text data 406 may be identified based on a client device 102 that provided the user input 402. It should be noted that multiple target languages may be identified in certain embodiments.)
rendering the first UI screen, corresponding to the current view of the application, for the first locale; (e.g., rendering left UI screen (i.e., corresponding to current view of the application) based on selected first locale as shown in Figures 6 and 7 see Green; par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears by selecting the drop-down menu 64. Thus, a quality assurance reviewer may easily change the right-side portion of the display from the Chinese screenshot 60 to the German screenshot 65, as indicated in FIG. 7. As in FIG. 6, the German corresponding screenshot 65 as depicted in FIG. 7 is in a side-by-side relationship with the English reference screenshot 58.)
storing the rendered first UI screen; (e.g., storing rendered screens as screenshots see Green; par. 24; The process of FIG. 1B relates primarily to acquiring and storing the screenshots.)
switching the current locale of the application from the first locale to the second locale; (e.g., allowing a user to select a current locale by selecting drop down options seed Green; par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears   Further, the process 400 includes identifying (e.g., process block 412) a target language 414 of the text data 406. In some embodiments, the target language 414 of the text data 406 may be identified based on a client device 102 that provided the user input 402. It should be noted that multiple target languages may be identified in certain embodiments.)
rendering the second UI screen, corresponding to the current view of the application, for the second locale; (e.g., rendering right UI screen shot (i.e., corresponding to current view of the application) based on selected second locale as shown in Figures 6 and 7 see Green; par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears by selecting the drop-down menu 64. Thus, a quality assurance reviewer may easily change the right-side portion of the display from the Chinese screenshot 60 to the German screenshot 65, as indicated in FIG. 7. As in FIG. 6, the German corresponding screenshot 65 as depicted in FIG. 7 is in a side-by-side relationship with the English reference screenshot 58.)
storing the rendered second UI screen; (e.g., storing rendered screens as screenshots see Green; par. 24; The process of FIG. 1B relates primarily to acquiring and storing the screenshots.)

and switching the current locale of the application from the second locale to the default locale.  (e.g., allowing a user to select a current locale by selecting drop down options seed Green; par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears by selecting the drop-down menu 64.) (e.g., changing default language to target language via user input see Malcangio; col. 9 line 16;That is, the user may have user settings that indicate a language preference, default language, country of residence, and the like. In some embodiments, the source language 410 may be received as input (e.g., included or sent in addition to the user input 402)  Further, the process 400 includes identifying (e.g., process block 412) a target language 414 of the text data 406. In some embodiments, the target language 414 of the text data 406 may be identified based on a client device 102 that provided the user input 402. It should be noted that multiple target languages may be identified in certain embodiments.)

Claim 7 depends on claim 1:
Green is relied upon to teach displaying a plurality of screenshots (see Figures 6 and 7).
Green fails to expressly teach sending data to the second device as recited in the claim. 
However, Malcangio teaches wherein the first device comprises a web server, (e.g., client instance device comprises a server see Malcangio; col. 2 line 37; FIG. 4 is a block diagram illustrating an embodiment in which a virtual server supports and enables the client instance, in accordance with aspects of the present disclosure; 


Malcangio also teaches sending translated data to the second device in response to a translation request.  (see Malcangio; Col. 10 line 1; Subsequently, the client device 102 or other devices, may receive a translated message 418 based on the text data 406, the source language 410, and the target language 414 from the third-party translation service. 
Col. 10 line 6; In some embodiments, the client instance 102 may output the translated message 418 to a client device 20 where a user, such as a reviewer or other verifier, may verify the quality of the translated message 418.)

Examiner considers the translated data of Marcangio to be interchangeable with the translated data (e.g., translated screen shots) of Green. 
In the analogous art of language translation and localization, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device that includes translation software for displaying a composite screen of translated screenshots based on a first and second locale as taught by Green to include a server and a dynamic method of responding to a  (see Malcangio; col. 3 line 39; The present approach is generally directed to techniques for translating dynamic text to facilitate communication between employees and/or customers as well as the dissemination of assets to the employees and/or customers. In certain embodiments, a user may utilize a translation feature that interfaces with an application and a translation service to translate dynamic text.)


Therefore, Green/Malcangio render obvious wherein the first device comprises a web server, and wherein sending the plurality of screenshots comprises sending, by the web server and to the second device, a webpage comprising the plurality of screenshots. (e.g., client instance device comprises a server and sending translated documents (e.g., text based screenshots of Green) by the web server to the client device translated documents to be displayed by web browser see Malcangio; col. 2 line 37; FIG. 4 is a block diagram illustrating an embodiment in which a virtual server supports and enables the client instance, in accordance with aspects of the present disclosure; 
 That is, a direct request from a user may be a query with search terms for a particular type of file such as a video, such as a training video, and/or text-based documents.
Col. 5 line 4; Each of the data centers 18 includes a plurality of virtual servers 26 (also referred to herein as application nodes, application servers, virtual server instances, application instances, or application server instances), where each virtual server 26 can be implemented on a physical computing system, such as a single electronic computing device (e.g., a single physical hardware server) or across multiple-computing devices (e.g., multiple physical hardware servers).
Col. 10 line 6; In some embodiments, the client instance 102 may output the translated message 418 to a client device 20 where a user, such as a reviewer or other verifier, may verify the quality of the translated message 418.)

Claim 8 depends on claim 1:
Green teaches wherein the plurality of screenshots  comprises: generating a composite UI screen comprising the first screenshot and the second screenshot; (e.g., generated composite screen of Green’s Figures 6 and 7; par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears by selecting the drop-down menu 64. Thus, a quality assurance reviewer may easily change the right-side portion of the display from the Chinese screenshot 60 to the German screenshot 65, as indicated in FIG. 7. As in FIG. 6, the German corresponding 

Green fails to expressly teach sending data to the second device as recited in the claim.
However, Malcangio teaches sending translated data to the second device in response to a translation request.  (see Malcangio; Col. 10 line 1; Subsequently, the client device 102 or other devices, may receive a translated message 418 based on the text data 406, the source language 410, and the target language 414 from the third-party translation service. 
Col. 10 line 6; In some embodiments, the client instance 102 may output the translated message 418 to a client device 20 where a user, such as a reviewer or other verifier, may verify the quality of the translated message 418.)
In the analogous art of language translation and localization, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device that includes translation software for displaying a composite screen of translated screenshots based on a first and second locale as taught by Green to include a dynamic method of responding to a translation request for translated documents as taught by Malcangio, with a reasonable expectation of success, to yield predictable and expected results (e.g., a transferred composite screen of translated content to a requesting client device) One of ordinary skill would be motivated to try the modification in effort to provide the benefit of easily facilitating communication between users of different locales in an efficient manner) (see 
Therefore, Green/Malcangio render obvious wherein sending the plurality of screenshots to the second device comprises: generating a composite UI screen comprising the first screenshot and the second screenshot;
and sending the composite UI screen to the second device. 

Claim 9 depends on claim 1:
Green teaches wherein rendering the plurality of UI screens comprises rendering the plurality of UI screens without restarting the application.  (e.g., selecting locale from drop down to render a new UI screen without restarting the application of Green’s Figures 6 and 7 par. 38; Additionally, if the program has been translated into more than one language since the original rendition, there is a pull-down menu that appears by selecting the drop-down menu 64. Thus, a quality assurance reviewer may easily change the right-side portion of the display from the Chinese screenshot 60 to the German screenshot 65, as indicated in FIG. 7. As in FIG. 6, the German corresponding screenshot 65 as depicted in FIG. 7 is in a side-by-side relationship with the English reference screenshot 58.)



Claims 10, 13-15 are substantially encompassed in claims 1, 6-8 above, therefore, Examiner relies on the same rationale set forth in claims 1, 6-8 to reject claims 10 and 13-15. (see Green; system of Figure 3; processor 202 and memory 206)

Claims 16, 19 and 20:
Claims 16, 19 and 20 are substantially encompassed in claims 1, 6 and 7 above, therefore, Examiner relies on the same rationale set forth in claims 1, 6 and 7 to reject claims 16, 19 and 20. (see Green; Figure 3; non transitory computer readable medium 206 for storing )



Allowable Subject Matter
Claims 4, 5, 11, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganda; US-20170039448-A1;
Par. 3; As such, the software product GUIs must be localized and tested to verify that they function properly and display the correct dialect on all screens of the GUI. Therefore, when testing, a screenshot is taken of each screen of the GUI presented, and a user can verify that the localization was performed correctly.
Par. 12; For example, when running a graphical user interface (GUI) through automated localization testing, various displays are generated for display. These displays should be captured (i.e., saved as a screenshot) for a user to analyze. Thus, during localization testing of a GUI, various requests to take a screenshot are received. However, the method 100 is not limited to localization testing, as the methods and systems described herein can be used in any environment where screenshots are taken automatically.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145